TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00685-CV


In re Save Our Springs Alliance, Inc. and
Buda Community Action Network, Inc.





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	Relators Save Our Springs Alliance, Inc. and Buda Community Action Network, Inc.
seek a writ of mandamus ordering the trial court to set aside a change of venue from Travis County
to Hays County.  We deny the petition for writ of mandamus and all related requests for temporary
relief.


  
					Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Puryear
Filed:   November 16, 2004